
	
		II
		110th CONGRESS
		1st Session
		S. 1905
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2007
			Ms. Klobuchar (for
			 herself, Mr. Alexander, and
			 Mr. Lieberman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To provide for a rotating schedule for regional selection
		  of delegates to a national Presidential nominating convention, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Regional Presidential Primary and
			 Caucus Act of 2007.
		2.DefinitionsIn this Act:
			(1)CaucusThe
			 term caucus means any convention, meeting, or series of meetings
			 held for the selection of delegates to a national Presidential nominating
			 convention of a political party.
			(2)Election
			 yearThe term election year means a year during
			 which a Presidential election is to be held.
			(3)National
			 committeeThe term national committee means the
			 organization which, by virtue of the bylaws of a political party, is
			 responsible for the day-to-day operation of such political party at the
			 national level, as determined by the Federal Election Commission.
			(4)Political
			 partyThe term political party means an association,
			 committee, or organization which—
				(A)nominates a
			 candidate for election to any Federal office whose name appears on the election
			 ballot as the candidate of such association, committee, or organization;
			 and
				(B)won electoral
			 votes in the preceding Presidential election.
				(5)PrimaryThe
			 term primary means a primary election held for the selection of
			 delegates to a national Presidential nominating convention of a political
			 party, but does not include a caucus, convention, or other indirect means of
			 selection.
			3.Schedule
			(a)Schedule
				(1)First election
			 cycle
					(A)LotteryThe
			 Election Assistance Commission shall establish procedures for the conduct of a
			 lottery by not later than March 1, 2010, to select which of the 4 regions
			 described in subsection (b) will hold the first primary in accordance with the
			 schedule under subparagraph (B). Based on such selection, the primaries shall
			 be conducted in the following order:
						(i)In
			 the case where Region I is selected to hold the first primary—
							(I)Region II shall
			 hold the second primary;
							(II)Region III shall
			 hold the third primary; and
							(III)Region IV shall
			 hold the fourth primary.
							(ii)In
			 the case where Region II is selected to hold the first primary—
							(I)Region III shall
			 hold the second primary;
							(II)Region IV shall
			 hold the third primary; and
							(III)Region I shall
			 hold the fourth primary.
							(iii)In the case
			 where Region III is selected to hold the first primary—
							(I)Region IV shall
			 hold the second primary;
							(II)Region I shall
			 hold the third primary; and
							(III)Region II shall
			 hold the fourth primary.
							(iv)In
			 the case where Region IV is selected to hold the first primary—
							(I)Region I shall
			 hold the second primary;
							(II)Region II shall
			 hold the third primary; and
							(III)Region III
			 shall hold the fourth primary.
							(B)ScheduleSubject
			 to paragraph (3), in 2012, each State that elects to hold a primary shall hold
			 a primary in accordance with this Act, according to the following
			 schedule:
						(i)First
			 primaryEach such State in the region selected to hold the first
			 primary under subparagraph (A) shall hold a primary during the period beginning
			 on the first Tuesday in March and ending on the sixth day following such
			 Tuesday.
						(ii)Second
			 primaryEach such State in the region required to hold the second
			 primary under subparagraph (A) shall hold a primary during the period beginning
			 on the first Tuesday in April and ending on the sixth day following such
			 Tuesday.
						(iii)Third
			 primaryEach such State in the region required to hold the third
			 primary under subparagraph (A) shall hold a primary during the period beginning
			 on the first Tuesday in May and ending on the sixth day following such
			 Tuesday.
						(iv)Fourth
			 primaryEach such State in the region required to hold the fourth
			 primary under subparagraph (A) shall hold a primary during the period beginning
			 on the first Tuesday in June and ending on the sixth day following such
			 Tuesday.
						(2)Subsequent
			 election cycles
					(A)General
			 ruleSubject to paragraph (3), except as provided in subparagraph
			 (B), in each subsequent election year after 2012, each State in each region
			 that elects to hold a primary shall hold a primary during the period beginning
			 on the first Tuesday of the month following the month in which the State held a
			 primary in the preceding election year (or, in the case where the State did not
			 elect to hold a primary in the preceding election year, the month in which the
			 State would have held a primary if it had elected to do so) and ending on the
			 sixth day following such Tuesday.
					(B)LimitationIf
			 the States in a region were required to hold primaries during the period
			 beginning on the first Tuesday in June of the preceding election year and
			 ending on the sixth day following such Tuesday, the States in such region that
			 elect to hold a primary shall hold a primary during the period beginning on the
			 first Tuesday in March of the succeeding election year and ending on the sixth
			 day following such Tuesday.
					(3)ExceptionThe
			 States described in paragraphs (1)(G) and (3)(C) of subsection (b) may hold a
			 primary on a date prior to the beginning of the period described in paragraph
			 (1)(B)(i). In the case where such a State does not elect to hold a primary
			 prior to the beginning of such period, if the State elects to hold a primary,
			 the State shall hold a primary during the period in which the region the State
			 is in (as determined under subsection (b)) is scheduled to hold a primary (as
			 determined under paragraphs (1) and (2)).
				(b)RegionsFor
			 purposes of subsection (a):
				(1)Region
			 IRegion I shall be comprised of the following:
					(A)Connecticut.
					(B)Delaware.
					(C)District of
			 Columbia.
					(D)Maine.
					(E)Maryland.
					(F)Massachusetts.
					(G)New
			 Hampshire.
					(H)New
			 Jersey.
					(I)New York.
					(J)Pennsylvania.
					(K)Rhode
			 Island.
					(L)Vermont.
					(M)West
			 Virginia.
					(2)Region
			 IIRegion II shall be comprised of the following:
					(A)Alabama.
					(B)Arkansas.
					(C)Florida.
					(D)Georgia.
					(E)Kentucky.
					(F)Louisiana.
					(G)Mississippi.
					(H)North
			 Carolina.
					(I)Oklahoma.
					(J)South
			 Carolina.
					(K)Tennessee.
					(L)Texas.
					(M)Virginia.
					(3)Region
			 IIIRegion III shall be comprised of the following:
					(A)Illinois.
					(B)Indiana.
					(C)Iowa.
					(D)Kansas.
					(E)Michigan.
					(F)Minnesota.
					(G)Missouri.
					(H)Nebraska.
					(I)North
			 Dakota.
					(J)Ohio.
					(K)South
			 Dakota.
					(L)Wisconsin.
					(4)Region
			 IVRegion IV shall be comprised of the following:
					(A)Alaska.
					(B)Arizona.
					(C)California.
					(D)Colorado.
					(E)Hawaii.
					(F)Idaho.
					(G)Montana.
					(H)Nevada.
					(I)New
			 Mexico.
					(J)Oregon.
					(K)Utah.
					(L)Washington.
					(M)Wyoming.
					(5)TerritoriesThe
			 national committees shall jointly determine the region of each territory of the
			 United States.
				4.State caucus to
			 select delegates
			(a)In
			 generalSubject to subsection
			 (b), in the case where a State elects to select delegates to a national
			 Presidential nominating convention of a political party through a caucus held
			 by any political party which has the authority to nominate a candidate, the
			 State shall hold a caucus during the period in which the region the State is in
			 (as determined under section 3(b)) is scheduled to hold a primary (as
			 determined under paragraphs (1) and (2) of section 3(a)).
			(b)ExceptionThe
			 States described in paragraphs (1)(G) and (3)(C) of section 3(b) may hold a
			 caucus on a date prior to the beginning of the period described in section
			 3(a)(1)(B)(i). In the case where such a State does not elect to hold a caucus
			 prior to the beginning of such period, if the State elects to hold a caucus,
			 the State shall hold a caucus during the period in which the region the State
			 is in (as determined under section 3(b)) is scheduled to hold a primary (as
			 determined under paragraphs (1) and (2) of section 3(a)).
			5.Rule of
			 constructionNothing in this
			 Act—
			(1)shall be construed as requiring a State to
			 hold a primary or a caucus for the selection of delegates to a national
			 Presidential nominating convention of a political party; or
			(2)is intended to confer to the Election
			 Assistance Commission any power concerning the selection of delegates other
			 than that expressly provided under section 3(a)(1)(A).
			6.Effective
			 dateThis Act shall apply with
			 respect to any primary or caucus held in connection with a general election
			 held in the year 2012 and in each election year thereafter.
		
